Order filed March 1, 2012.




                                            In The

                           Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00693-CR
                                      ____________

                         MANLEY DEWAYNE JOHNS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                          On Appeal from the 230th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1283867



                                         ORDER

       The clerk’s record in this appeal was filed September 19, 2011. On February 14,
2011, appellant filed a motion to supplement the clerk's record with an official bill of costs.

       The motion is GRANTED. The Harris County District Clerk is directed to file a
supplemental clerk's record within 10 days of the date of this order containing an official
bill of costs.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

                                        PER CURIAM